DAYTON, J.
By the stipulation on the trial the issue was limited to the. indorsement on the check which was the subject of the action. The plaintiff claimed the indorsement of the payee was forged. The defendant alleged that the indorsement of the payee was made by one Wentzel and ratified by the payee. The check was drawn payable to the order of J. E. Manix Co. It was indorsed;
“Pay to the order of J. Hoegerl,
“J. E. Manix Co.,
“J. E. Manix, Pr'es.
"Joe Hoegerl.”
On the trial Manix swore that he was the president of the J. E. Manix Company, that he had not indorsed the check, that neither he nor J. E. Manix Company had ever authorized any one to indorse the check, and that J. E. Manix Company never received the proceeds or any money or property, on account of the check. On cross-examination he was asked if he did not know as a matter of fact that Wentzel wrote the words “Pay to the order of Joseph Hoegerl,” and if Wentzel was in his employ at the time of- the alleged forgery. These questions were excluded. Westervelt, an employé of defendant, testified that he had had conversations with J. E. Manix about this check, and others indorsed by J. E. Manix Company which had gone through defendant’s bank, and that these conversations were had subsequent to the time when plaintiff claimed the check in suit to be a forgery; that he (Westervelt) had never had any conversations with Manix prior to that time. Manix admitted a conversation, and he was asked if during that conversation the subject of the indorsement of the checks drawn to his order was discussed. Manix was also asked if he had stated that he had an employé named Wentzel who had left his employ. He was asked what conversation he had with Westervelt at that time. All these questions were excluded on plaintiff’s exception. Westervelt was then asked what Manix stated to him in reference to Wentzel in the admitted conversation, what Manix said in reference to the subject of indorsements on the check, if Manix had not stated something in regard to having received the proceeds of checks, indorsements upon which had not been authorized when *224they were made, what, if anything, he did say on the subject, and on the subject of the indorsement of this and other checks which had gone through defendant’s bank. All these questions were excluded on plaintiff’s objection.
It will be seen that defendant was thus prevented from offering testimony of its own witness as to declarations made by plaintiff in an admitted conversation, which declarations, if so made, were against interest and went to the question of Manix’s credibility; and, further, defendant was prevented from properly cross-examining Manix as to what actually was said at this admitted conversation. These questions were material and important; and it may well be that, had they been allowed, the case would have presented conflicts of fact which would have made the direction of a verdict impossible and compelled a submission to the jury. The fact that defendant failed to request a submission to the jury is unimportant. He was so limited on cross-examination and by the improper exclusion of evidence that such a request would have been futile.
I think the rulings above referred to constitute reversible error, and the judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.
GILDERSLEEVE, P. J., concurs. MacLEAN, J., taking no part.